Citation Nr: 0324215	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for fatigue/tiredness, 
bronchitis, calcified granuloma of the right lung, and a 
bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





REMAND

The veteran had active duty for training in the Army 
(National Guard) from August 1976 to November 1976.  He had 
active duty in the Army from March 1981 to June 1984.  He 
again had active duty in the Army from January 1991 to 
October 1991, when activated from the Army Reserve during the 
Persian Gulf War, and this included service in Southwest 
Asia.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision which denied service 
connection for fatigue/tiredness, bronchitis, calcified 
granuloma of the right lung, and a bilateral shoulder 
disability.  The veteran apparently claims these conditions 
are related to his active duty during the Persian Gulf War, 
including due to undiagnosed illness.  He requested an RO 
hearing but later cancelled his request.

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
Service medical records now in the claims folder are 
incomplete and consist only of a few records submitted by the 
veteran; the RO must make additional efforts to obtain 
complete service medical records.  The claims folder includes 
a Social Security Administration (SSA) decision which granted 
the veteran benefits for a period of disability, but most of 
the records referred to in that decision have not been 
obtained, and they should be.  In his claim for service 
connection, the veteran mentioned that he had been receiving 
treatment at the VA Medical Center (VAMC) in San Juan; some 
other records refer to such treatment; and all relevant VA 
records should be obtained.  Consideration should also be 
given to another VA examination.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should make additional 
thorough efforts to obtain the veteran's 
complete service medical records from the 
service department.  This includes 
records for all periods of active duty in 
the Army, and for all periods of active 
duty for training, inactive duty 
training, and other time spent in the 
Army National Guard and Reserve (such as 
periodic routine examinations).  The RO 
should contact every possible official 
source which might have the records, 
bearing in mind that the veteran 
apparently had many years of National 
Guard/Reserve service.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in past or 
current awards of disability benefits to 
the veteran.

3.  The RO should obtain copies of all 
San Juan VAMC records of the veteran, 
since his active duty, concerning the 
claimed conditions.

4.  The RO should ask the veteran to 
clearly identify (names, addresses, 
dates) all sources of other VA and non-VA 
treatment received for the claimed 
conditions, before, during, or after his 
periods of service.  The RO should then 
obtain copies of the related medical 
records.

5.  After the above records are obtained 
to the extent possible, the RO should 
consider whether an additional VA 
examination/opinion is warranted with 
regard to the claims for service 
connection.  See 38 C.F.R. § 3.159(c)(4).

6.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for 
fatigue/tiredness, bronchitis, calcified 
granuloma of the right lung, and a 
bilateral shoulder disability.  If the 
claims are denied, the RO should provide 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





